 



Exhibit 10.16(d)
FOURTH AMENDMENT TO LEASE
     THIS AMENDMENT, dated this 10th day of November, 2007, between CLP
INDUSTRIAL PROPERTIES, LLC, a Delaware Limited Liability Company (“Lessor”) and
SKECHERS USA, INC., a Delaware corporation (“Lessee”), for the premises located
in the City of Ontario, County of San Bernardino, State of California, commonly
known as 1777 S. Vintage Avenue (the “Premises”).
WITNESSETH:
     WHEREAS, Lessor and Lessee, entered into that certain Lease dated
November 21, 1997, the First Amendment to Lease dated April 26, 2002, the Second
Amendment to Lease dated May 14, 2002, and the Third Amendment to Lease dated
May 7, 2007, (hereinafter collectively referred to as the “Lease”); and
     WHEREAS, Lessor and Lessee desire to amend the Lease as more fully set
forth below.
     NOW THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Definitions. Unless otherwise specifically set forth herein, all
capitalized terms herein shall have the same meaning as set forth in the Lease.
     2. Renewal Option. Lessee shall, provided the Lease is in full force and
effect and Lessee is not in default under any of the other terms and conditions
of the Lease at the time of notification or commencement, have one (1) option to
renew this Lease for a term of six (6) months, for the portion of the Premises
being leased by Lessee as of the date the renewal term is to commence, on the
same terms and conditions set forth in the Lease, except as modified by the
terms, covenants and conditions as set forth below:

  a.   If Lessee elects to exercise said option, then Lessee shall provide
Lessor with written notice no earlier than the date which is nine (9) months
prior to the expiration of the then current term of the Lease but no later than
the date which is six (6) months prior to the expiration of the then current
term of this Lease. If Lessee fails to provide such notice, Lessee shall have no
further or additional right to extend or renew the term of the Lease.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

Page 1 of 3



--------------------------------------------------------------------------------



 



  b.   The Annual Rent and Monthly Installment shall increase effective June 1,
2009 as follows:

                                      Period   Rentable Square   Annual Rent  
Annual Rent   Monthly Installment from   through   Footage   Per Square Foot  
Base Rent   of Base Rent
6/1/2009
  11/30/2009     284,559     $ 5.40     $ 1,536,618.60     $ 128,051.55  

  c.   This option is not transferable; the parties hereto acknowledge and agree
that they intend that the aforesaid option to renew this Lease shall be
“personal” to Lessee as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the aforesaid option to renew.

  d.   As each renewal option provided for above is exercised, the number of
renewal options remaining to be exercised is reduced by one and upon exercise of
the last remaining renewal option Lessee shall have no further right to extend
the term of the Lease.

     3. Broker Indemnification. Lessee represents and warrants to Lessor that no
real estate broker, agent, commissioned salesperson or other person has
represented Lessee in the negotiations of this Amendment, other than CB Richard
Ellis and RREEF Management Company. In the event Lessee exercises it Option to
Renew as set forth herein, Lessor agrees to pay all commissions due the
foregoing broker. Lessee agrees to indemnify and hold Lessor harmless from and
against any claim for any such commissions, fees or other form of compensation
by any such third party claiming through the Lessee, including, without
limitation, any and all claims, causes of action, damages, costs and expenses,
including attorneys’ fees associated therewith.
     4. Incorporation. Except as modified herein, all other terms and conditions
of the Lease between the parties above described, as attached hereto, shall
continue in full force and effect.
     5. Limitation of Lessor’s Liability. Redress for any claim against Lessor
under this Amendment and the Lease shall be limited to and enforceable only
against and to the extent of Lessor’s interest in the Building. The obligations
of Lessor under this Amendment and the Lease are not intended to be and shall
not be personally binding on, nor shall any resort be had to the private
properties of, any of its or its investment manager’s trustees, directors,
officers, partners, beneficiaries, members, stockholders, employees, or agents,
and in no case shall Lessor be liable to Lessee hereunder for any lost profits,
damage to business, or any form of special, indirect or consequential damages.

Page 2 of 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessor and Lessee have executed the Amendment as of the
day and year first written above.



LESSOR:
CLP INDUSTRIAL PROPERTIES, LLC,
a Delaware limited liability company
BY: RREEF Management company, a
Delaware corporation, Authorized Agent

     
By:
  /s/ Elaine M. Seaholm
 
   
 
   
Name:
  Elaine M. Seaholm
 
   
 
   
Title:
  Vice President/District Manager
 
   
 
   
Dated:
  2/5/08
 
   

LESSEE:
SKECHERS USA, INC., a Delaware
corporation

     
By:
  /s/ David Weinberg 
 
   
 
   
Name:
  David Weinberg 
 
   
 
   
Title:
  Chief Operating Officer 
 
   
 
   
Dated:
  2-1-08 
 
   
 
     
By:
  /s/ Fred Schneider
 
   
 
   
Name:
  Fred Schneider
 
   
 
   
Title:
  Chief Financial Officer
 
   
 
   
Dated:
  2-1-08
 
   



Page 3 of 3